DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/14/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-13 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Drawings
6.	The receipt of Drawings are acknowledged.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

7.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

9.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“an image forming unit configured to form…” in claims 1 and 8.
“an inspection unit configured to inspect…” in claims 1 and 8.
“a first discharge unit to which…” in claims 1 and 8.
“a second discharge unit to which…” in claims 1 and 8.
“a control unit configured to discharge…” in claims 1 and 8.
“an image capturing unit configured to capture…” in claims 6 and 12.

10.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

(a)       Claims 1 and 8: “an image forming unit” corresponds to “image forming unit 200”.  ‘the image forming unit 200 will be described. The development stations 204Y, 204M, 204C and 204K respectively form toner images of yellow, magenta, cyan, and black and transfer these to an intermediate transfer belt 208. Note that by transferring the toner images of the respective colors to the intermediate transfer belt 208 in a superimposed manner, a full-color toner image can be formed on the intermediate transfer belt 208. The configurations of development stations 204Y, 204M, 204C and 204K are similar and are illustrated in FIG. 4. A photosensitive body 2041 is driven to rotate in a counterclockwise direction in the figure at the time of image formation. A charging roller charges the surface of the photosensitive body 2041 to a uniform potential. An exposure apparatus 2043 forms an electrostatic latent image on the photosensitive body 2041 by scanning the charged and rotating photosensitive body 2041 in a main scanning direction with light. Note that the main scanning direction is a
direction parallel to the rotational axis of the photosensitive body 2041. Further, the circumferential direction of the photosensitive body 2041 will be referred to as a sub-scanning direction. A development roller 2044 causes toner to adhere to the electrostatic latent image of the photosensitive body 2041 by outputting a development bias voltage, thereby forming a toner image on the photosensitive body 2041. Note that the toner is supplied from a toner container 2045. A primary transfer roller 2045 transfers the toner image of the photosensitive body 2041 onto the intermediate transfer belt 208 by outputting a primary transfer bias voltage. (See Applicant’s Drawing, Fig. 2, image forming unit 200 and Applicant’s Specification, Para. [0028]).

(b)       Claims 1 and 8: “an inspection unit” corresponds to “inspection apparatus 150”. ‘The inspection apparatus 150 determines whether or not a product defect has occurred by analyzing image data sent from the image forming apparatus 100 in accordance with preset inspection information. Hereinafter, an example of an inspection will be described. FIGS. 6A and 6B illustrate images captured by the image capturing unit 131. Note that FIG. 6A is an image of the first surface, and FIG. 6B is an image of the second surface. Reference numerals 410, 421, and 422 in FIGS. 6A and 6B are inspection areas indicated by inspection information. The inspection apparatus 150 determines whether or not a bar code in the inspection area 410 can be read in accordance with the inspection information. If the bar code cannot be read, the inspection apparatus 150 determines that the product is a defective product. When the bar code can be read, the inspection apparatus 150 determines a numerical value (character string) in each of the inspection area 421 and the inspection area 422 by image recognition in accordance with the inspection information. Note that the image forming apparatus 100 prints the same numerical value in the inspection area 421 and the inspection area 422. When the numerical values determined from the inspection area 421 and the inspection area 422 by image recognition are different, the inspection apparatus 150 determines that the product is a defective product. On the other hand, when the bar code in the inspection area 410 can be read, and the numerical values in the inspection area 421 and the inspection area 422 match, the inspection apparatus 150 determines that the product is normal. (See Applicant’s Drawing, Fig. 1, Inspection apparatus 150 and Applicant’s Specification, Para. [0035]).

(c)       Claims 1 and 8: “a first discharge unit” corresponds to “operation device 22”. ‘The finisher 250 performs a stapling process, a punching (hole punching) process, a binding process, and the like according to the specifications by the user. After the processes in the finisher 250, the sheet is discharged to one of a discharge tray 251, a discharge tray 252. (See Applicant’s Drawing, Fig. 3, Discharge Tray 251 and Applicant’s Specification, Para. [0033]).

(d)       Claims 1 and 8: “a second discharge unit” corresponds to “operation device 22”. ‘The finisher 250 performs a stapling process, a punching (hole punching) process, a binding process, and the like according to the specifications by the user. After the processes in the finisher 250, the sheet is discharged to one of a discharge tray 251, a discharge tray 252. (See Applicant’s Drawing, Fig. 3, Discharge Tray 252 and Applicant’s Specification, Para. [0033]).

(e)       Claims 1 and 8: “a control unit” corresponds to “control unit 110”. ‘In FIG. 1, the control unit 110 is configured to be able to communicate with the
inspection apparatus 150 via the communication port 116 but may be configured to communicate with the inspection apparatus 150 only via the network 105 without the communication port 116 being provided. (See Applicant’s Drawing, Fig. 2, Control Unit 110 and Applicant’s Specification, Para. [0026] lines 6-10).

(f)       Claims 6 and 12: “an image capturing unit” corresponds to “image capturing unit 131”. ‘Note that in FIG. 1, the image capturing unit 131 is configured to directly transmit image data to the inspection apparatus 150 but may be configured to
transmit image data to the inspection apparatus 150 via the printer engine 130 and
the communication port 116. In addition, the image capturing unit 131 may be configured to transmit image data to the inspection apparatus 150 through the network 105 via the printer engine 130 and the communication controller 111. (See Applicant’s Drawing, Fig. 2, Image Capturing Unit 131 and Applicant’s Specification, Para. [0026] lines 1-6).

11.	Dependent claims 2-7 and 9-13 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph respectively

12.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
13.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1 it is unclear what is meant by 
“the control unit is configured to, in a case where the inspection unit determines that a first sheet on which the image has been formed by the image forming unit has the product defect, execute a recovery process in which the image formed on the first sheet is formed on a second sheet by the image forming unit, and 
the control unit is configured to, in a case where the inspection unit determines that the first sheet has the product defect, execute an adjustment operation of adjusting an image forming condition for the image forming unit prior to executing the recovery process.” 
Based on the following claim limitation(s) as currently written, it is unclear to distinguish if after the inspection unit determines that the first sheet has a defect, whether the recovery process or the adjustment operation is executed first. If the claims require the adjustment operation to be executed before the recovery process, the Examiner recommends clarification of the claim language, for example, as follows:
the control unit is configured to, 
in a case where the inspection unit determines that a first sheet on which the image has been formed by the image forming unit has the product defect, execute an adjustment operation of adjusting an image forming condition for the image forming unit prior to executing the recovery process, and
in a case where the adjustment operation is completed, execute the recovery process in which the image formed on the first sheet is formed on a second sheet with by the image forming unit with product defect removed.

Allowable Subject Matter

Claims 8-13 are allowed.

17.	Claims 1-7 are objected to but would be allowable if rewritten to overcome the 35 USC 112 (b) rejection and acknowledge the 112 (f) Claim Interpretation(s).
 
18.	The following is a statement of reasons for the indication of allowable subject matter shown within the combination of limitations as expressed below:

Referring to Claim 1, the prior art(s) searched and cited neither anticipates nor makes obvious nor discloses or suggests in the claimed combinations the claimed subject matter of independent claim 1.  
In particular, the prior art(s) searched and cited do not disclose and would not have rendered obvious, the claimed limitations: 
“wherein 
the control unit is configured to, in a case where the inspection unit determines that a first sheet on which the image has been formed by the image forming unit has the product defect, execute a recovery process in which the image formed on the first sheet is formed on a second sheet by the image forming unit, and 
the control unit is configured to, in a case where the inspection unit determines that the first sheet has the product defect, execute an adjustment operation of adjusting an image forming condition for the image forming unit prior to executing the recovery process.”. 

The closest cited prior art of reference, Ukishima (US PG. Pub. 2018/0096472 A1), teaches in Fig. 5, Sect. [0103]-[0106], he streak defect inspection method according to the embodiment shown in FIG. 5 includes First, in Step S10, the image inspection device acquires an inspection image obtained by capturing an image of a printed matter, which is an inspection target, using the imaging apparatus (inspection image acquisition step). A step in which the imaging apparatus captures the image of the printed matter to generate digital image data which is the captured image (imaging step) is performed by the imaging apparatus before the inspection image acquisition step. In a case in which the image inspection device includes the imaging apparatus, the imaging step may be understood as a portion of the inspection image acquisition step. Then, in Step S12, the image inspection device acquires data of a reference image 30 which has been created in advance (reference image acquisition step). It is preferable that the data of the reference image 30 is stored in a storage device, such as a memory, provided in the image inspection device or a storage device of an external apparatus. In the reference image acquisition step of Step S12, the image inspection device reads the data of the reference image 30 from the storage device. In addition, the order in which the inspection image acquisition step of Step S10 and the reference image acquisition step of Step S12 are performed may be reversed. Then, in Step S14, the image inspection device compares the inspection image with the reference image, using image processing, to determine whether there is a streak defect (defect detection step). In the defect detection step of Step S14, defective nozzle compensation position information 32 is used.
 	However, Ukishima does not teach or render obvious the limitations as claimed, since the invention requires “an inspection of a sheet an erroneous defective products obtain on the print sheet on which the image has been formed by the image forming unit, then a trouble hoot process to fix the error by adjusting the print condition on the printing device and reprinting the image on a second sheet with the defect removed.” However, Ukishima instead teaches “an image inspection with a step of acquiring data of an inspection image obtained by capturing an image of a recorded matter recorded by an image recording system that performs a compensation process of compensating for a defect caused by a failure in an image formation element, using an imaging apparatus; a step of acquiring data of a reference image; and a step of comparing the data of the inspection image with the data of the reference image to determine whether there is a defect at each position of the inspection image. The defect detection step includes a process that makes a defect detection performance different in a compensation application region and a compensation non-application region other than the compensation application region, on the basis of compensation position information of the failure in the image formation element to which the compensation process has been applied. (See Abstract of Ukishima). Hence, Ukishima fails to explicitly teach, at least in part, “wherein the control unit is configured to, in a case where the inspection unit determines that a first sheet on which the image has been formed by the image forming unit has the product defect, execute a recovery process in which the image formed on the first sheet is formed on a second sheet by the image forming unit, and the control unit is configured to, in a case where the inspection unit determines that the first sheet has the product defect, execute an adjustment operation of adjusting an image forming condition for the image forming unit prior to executing the recovery process.”
	
19.	Therefore, the limitation(s) and combinations thereof, were not found in any prior art searched or cited as required by the independent claim 1.

20.	It follows that claims 2-7 are inherently allowable for depending on the allowable base independent claim 1 and claims 8-13 have been found allowable.

Regarding dependent Claim 2, the prior art(s) searched and cited does not teach or render obvious in the claimed combinations, 
the image forming system according to claim 1, wherein 
the inspection unit is configured to, in a case where the sheet on which the image has been formed by the image forming unit has the product defect, 
determine a type of the product defect from a plurality of types of product defect, and 
the control unit is configured to execute the adjustment operation according to the type of product defect that the inspection unit has determined.

	Regarding dependent Claim 3, the prior art(s) searched and cited does not teach or render obvious in the claimed combinations,
the image forming system according to claim 2, wherein the plurality of types of product defect includes at least one of a shift in formation position, an overlap of sheets, missing of sheets, a color misregistration, and a tone shift.

	Regarding dependent Claim 4, the prior art(s) searched and cited does not teach or render obvious in the claimed combinations,
the image forming system according to claim 1, wherein the control unit is configured to, in a case where the inspection unit determines that the first sheet has the product defect, discharge to the second discharge unit the first sheet and all of the sheets succeeding the first sheet and on which the image has already been formed by the image forming unit by the time the inspection unit has determined that the first sheet has the product defect.

	Regarding dependent Claim 5, the prior art(s) searched and cited does not teach or render obvious in the claimed combinations,
the image forming system according to claim 1, further comprising:
a display unit configured to, in a case where the inspection unit determines that the first sheet has the product defect, display a selection screen in which whether or not to execute the adjustment operation can be selected.

	Regarding dependent Claim 6, the prior art(s) searched and cited does not teach or render obvious in the claimed combinations,
the image forming system according to claim 1 further comprising:
an image capturing unit configured to capture the sheet on which the image has been formed by the image forming unit and output image data, wherein 
the inspection unit is configured to determine whether or not the sheet has the product defect based on the image data outputted by the image capturing unit.

	Regarding dependent Claim 7, the prior art(s) searched and cited does not teach or render obvious in the claimed combinations,
the image forming system according to claim 1, wherein the inspection unit is configured to determine whether or not the second sheet on which the image has been formed by the recovery process has the product defect.

	Regarding independent Claim 8, the prior art(s) searched and cited does not teach or render obvious in the claimed combinations,
an image forming system, comprising:
an image forming unit configured to form an image on a sheet;
an inspection unit configured to inspect the sheet on which the image has been formed by the image forming unit and determine whether or not the sheet has a product defect;
a first discharge unit to which the sheet on which the image has been formed by the image forming unit is discharged;
a second discharge unit to which the sheet on which the image has been formed by the image forming unit is discharged; and
a control unit configured to discharge to the first discharge unit the sheet determined by the inspection unit to not have the product defect and discharge to the second discharge unit the sheet determined by the inspection unit to have the product defect, wherein 
the control unit is configured to, in a case where the inspection unit determines that a first sheet on which then image has been formed by the image forming unit has the product defect, execute a recovery process in which the image formed on the first sheet is formed on a second sheet, and 
the control unit is configured to, in a case where the inspection unit determines that the first sheet has the product defect, cause the inspection unit to inspect a plurality of succeeding sheets succeeding the first sheet and determine whether or not to execute an adjustment operation based on an inspection result of the succeeding sheets by the inspection unit.
	
	Regarding dependent Claim 9, the prior art(s) searched and cited does not teach or render obvious in the claimed combinations,
the image forming system according to claim 8, wherein the control unit is configured to, in a case where the number of succeeding sheets that the inspection unit has determined to have the product defect is greater than or equal to a threshold, determine to execute the adjustment operation and, in a case where the number of succeeding sheets that the inspection unit has determined to have the product defect is less than the threshold, determine to not execute the adjustment operation.
	
	Regarding dependent Claim 10, the prior art(s) searched and cited does not teach or render obvious in the claimed combinations,
the image forming system according to claim 8 further comprising:
a display unit configured to, in a case where the control unit determines to execute the adjustment operation, display a selection screen in which whether or not to execute the adjustment operation can be selected.
	
	Regarding dependent Claim 11, the prior art(s) searched and cited does not teach or render obvious in the claimed combinations,
the image forming system according to claim 8, wherein the control unit is configured to, in a case where the inspection unit determines that the first sheet has the product defect, discharge to the second discharge unit the first sheet and all of the sheets succeeding the first sheet and on which the image has already been formed by the image forming unit by the time the inspection unit has determined that the first sheet has the product defect.

	Regarding dependent Claim 12, the prior art(s) searched and cited does not teach or render obvious in the claimed combinations,
the image forming system according to claim 8, further comprising:
an image capturing unit configured to capture the sheet on which the image has been formed by the image forming unit and output image data, wherein 
the inspection unit is configured to determine whether or not the sheet has the product defect based on the image data.

	Regarding dependent Claim 13, the prior art(s) searched and cited does not teach or render obvious in the claimed combinations,
the image forming system according to claim 8, wherein the inspection unit is configured to determine whether or not the second sheet on which the image has been formed by the recovery process has the product defect.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARRYL V DOTTIN/Examiner, Art Unit 2677